DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues:
Claims 15-20 stand rejected under 35 U.S.C. §112 in relation to antecedent basis issues. Claim 15 has been amended to correct the antecedent basis issue and for claim term correction. Thus, the objection should be withdrawn.
	Examiner’s response:
	The amendment to claim 15 corrects the antecedent basis issue. However, the use of the term “object” creates an antecedent basis issue with dependent claim 17, which recites “an aircraft surface connector”.
	As a result, a rejection of claim 17 under 35 U.S.C. §112 follows below.
	Applicant argues:
	Claims 1, 3, 4, 7 and 8 stand rejected under 35 U.S.C. § 102(b) as anticipated by US2007/0076193 (Flannigan). Claim 1 has been amended to include the allowable subject matter of claim 5. Thus, claim 1 and dependent claims 3, 4, 7 and 8 are allowable over the art cited. Notification to this effect is respectfully requested.
	Examiner’s response:
	The amendment filed 2/18/2021 renders claim 1 allowable. An update search did not reveal any prior art, taken alone or in combination with other art of record, anticipating or rendering obvious claim 1. As a result, claims 1-4 and 6-14 are indicated as allowable in the action that follows below.
	Applicant argues:
Claim 15 has been amended to require that the connectable targets have a cylindrical body portion. Neither Flannigan nor Richter disclose this. As can be seen in the cross-section of the target of Flannigan shown in Fig. 13 and described in para. [0050], the target body is trapezoidal in cross-section. There would be no motivation to change the design of the targets of Flannigan to be cylindrical as that would change the mode of operation and render it unsatisfactory for its intended purpose. MPEP § 2143.01(V) states “[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)” (emphasis added). “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 123 USPQ 349 (CCPA 1959)” (emphasis added).

Paragraph [0050] explains that the body 164 of the targets in Flannigan are trapezoidal such that they have a reflective face 170 and reflective stripes 172, 178 at the sides for reference. Paragraph [0055] describes how the positioning of the target is ascertained by determining the time between reflections from the reference side stripes. Modifying Flannigan to have cylindrical targets would not enable reference stripes on the sides of front faces, and thus, the system of Flannigan could not function as intended for determining position. The targets on Richter are not connectable to the object, nor are they cylindrical.

Therefore, for at least these reasons, amended claim 15 is allowable over the art cited, and notification to this effect is respectfully requested. Dependent claims 16, 18 and 20 are allowable therewith.
	Examiner’s response.

	Paragraph [0050] of Flannigan states:
	“In the illustrated target, a total of four upright, elongated mirrored reflective stripes 172,174, 176,178 are provided (sometimes referred to as "strikes"), with non-reflective regions 179 therebetween. It will be observed that certain of the reflective stripes 172,178 are vertically oriented at known slopes and are considered reference stripes, while certain others of the reflective stripes 174,176, the intermediate stripes (or center strikes), are obliquely oriented so that the non-reflective distance between the intermediate stripes and the reference stripes varies throughout the height of the target…”
	
	It is the Examiner’s position that elongated vertical stripes are capable of being used in a target reflector with a cylindrical body portion. 
	Also, the amendment to claim 15 changed the scope of the claimed subject matter in that Richter was being relied on to remedy the claimed limitation of the object being an aircraft.
	As a result, a new grounds of rejection applied to claims 15, 16, 18 and 20 is set forth in the action that follows below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 recites “an aircraft surface connector”, thus lacking antecedent basis in that parent claim 15 recites “an object”.
Claim 17 can be amended as follows:
Change “an aircraft surface connector” to – an object surface connector -; or
Amend line 1 of claim 17 to read “… wherein the object is an aircraft and hanging connector comprises:…”
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that either of the two amendment options suggested above will render claim 17 allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Flannigan et al (2007/0076193) in view of Sciaky et al (4,651,283).


An object localization system [ taught by figure 1 ], the system comprising: a plurality of targets connectable to an object, each target comprising a cylindrical body portion with a retroflector [ taught by targets (44), although not explicitly teaching that the body of the target by cylindrical ]; at least one scanner able to emit a light ray and sense reflected light from one or more of the plurality of targets to obtain target data [taught by scanner (46) ]; a controller which is configured to: analyse the target data from the scanner and compare it to known data to represent a true position of the target [ taught by computer (48) ]; and use the true position, known locations of the plurality of targets, and known object model data to map the position and orientation of the object [ paragraph 0012 teaches comparing measured target positions to manufacturing specifications ].
Flannigan et al does not explicitly teach that the body of their targets be cylindrical.
However, column 4, lines 21-23, and figures 2-3 of Sciaky et al teach that it was known in the art of dimensional measurement systems to use targets with a cylindrical reflective surface.
It would have been obvious to have modified the system of Flannigan et al to use cylindrical targets in that Sciaky et al demonstrated that this type of target was a known alternative capable of doing the same function.
Claim 16 is met by the targets disclosed by Flannigan et al as modified in accordance with the teachings of Sciaky et al.
Claims 18 and 20 are taught by paragraph [0053] of Flannigan et al.
Allowable Subject Matter
Claims 1-4 and 6-14 are allowed.
19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645